Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. B, No. 515-820; to the Court of Appeal, Fourth Circuit, No. 2016-K-0554
I,WRIT GRANTED IN PART. We find the defendant, as a person charged with violating La. R.S. 14:42(A)(6), has standing to challenge the constitutionality of the statute as it relates to his prosecution for the charged offense. Therefore, we reverse the decision of the district court in part and remand for consideration of the merits of defendant’s motion solely as it pertains to defendant’s claim that the I.Q. cutoff score of 70, considered alone, is arbitrary, rendering the statute unconstitutional.
CLARK, J., would deny.
CRICHTON, J., would deny.